11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


Jay Waylon Luna,                             * From the 132nd District Court
                                               of Scurry County,
                                               Trial Court No. 10172.

Vs. No. 11-15-00054-CR                       * November 5, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there
is error in the judgment below but that the error does not constitute reversible
error. Therefore, in accordance with this court’s opinion, we modify the
judgment of the trial court to delete the $2,250 in court-appointed attorney’s
fees, and we dismiss the appeal.